Broyles, C. J.
This court in this case certified to the Supreme Court the following question: Where there is embraced in a policy of fire insurance what is known as a ‘’“'New York standard mortgagee clause,” and in connection therewith and as a part thereof, the following provision: “that in case the mortgagor or owner shall neglect to pay any premium due under this policy, the mortgagee *621(or trustee) shall, on demand, pay the same,” is that provision in the mortgage clause a covenant on the part of the mortgagee to pay any premium unpaid by the mortgagor or the owner, or is it merely a condition which, if not fulfilled by the mortgagee, will bar him from any right of recovery under the policy of insurance? The foregoing headnote sets forth the answer of the Supreme Court to the question certified (177 Ga. 622); and under the ruling therein made by that court (which controls this case) and the facts of the case, the certiorari should have been sustained, and the judge of the superior court erred in overruling it. The decision in Security Insurance Co. v. Eakin, 41 Ga. App. 257 (152 S. E. 606), is overruled on review.

Judgment reversed.


MacIntyre and Guerry, JJ., concur..